DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Application filed December 22, 2021.  Claims 18-28 are pending in this case, claims 1-17 having been canceled via Preliminary Amendment, filed January 28, 2022.
Priority
This application is a Continuation of U.S. Serial No. 16/504,471 titled EFFICIENT AUTHENTICATION OF A USER FOR CONDUCT OF A TRANSACTION INITIATED VIA MOBILE TELEPHONE, filed on July 8, 2019, which is a Continuation of 15/058,980, titled EFFICIENT AUTHENTICATION OF A USER FOR CONDUCT OF A TRANSACTION INITIATED VIA MOBILE TELEPHONE, filed on March 2, 2016, which is a Continuation of U.S. Serial No. 14/171,440, titled EFFICIENT AUTHENTICATION OF A USER FOR CONDUCT OF A TRANSACTION INITIATED VIA MOBILE TELEPHONE, filed on February 3, 2014, which is a Continuation of U.S. Serial No. 13/661,846, titled EFFICIENT AUTHENTICATION OF A USER FOR CONDUCT OF A TRANSACTION INITIATED VIA MOBILE TELEPHONE, filed on October 26, 2012, which is a Continuation of U.S. Patent No. 8,325,889, titled EFFICIENT AUTHENTICATION OF A USER FOR CONDUCT OF A TRANSACTION INITIATED VIA MOBILE TELEPHONE, filed on December 22, 2006 and issued on December 4, 2012.
Acknowledgements
Applicant’s Amended Abstract, filed January 28, 2022, is hereby acknowledged and made Of Record.
Applicant’s Amendment to the Specification, filed January 28, 2022, is hereby acknowledged and made Of Record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams (US 2002/0159597) in view of Takekawa et al (US 2005/0033983).
Regarding claims 18 and 25 –
Adams teaches a method of authenticating a user (fig1/100) for conduct of a transaction initiated by the user via a data-enabled telephone (par 9) such data-enabled telephone capable of initiating communications over a telephone network (fig1/130)  and of engaging in two-way data communication with a data server (fig1/120) in a network, such server enabling conduct of the transaction (par 11), the method comprising:
receiving at a server, caller identification data associated with a the data-enabled telephone’s user via the telephone network, such caller identification data providing a basis for authentication of the user; (par 10-12) and
the server using the caller identification data to generate and address a message to the user; (par 12)
including in such message a logon key for use by the user in accomplishing the transaction; (par 3, 11) and
sending such message to the data-enabled telephone; (par 12)
so that on receipt of the message at the data-enabled telephone, the message enables a user may to use the logon key to enter into data communication with the server for conduct of the transaction. (par 16)
Adams does not specifically teach obtaining additional verification information at the server from the data-enabled telephone via a two-way data communication network as a condition to conduct the transaction. 
Takekawa teaches obtaining additional verification information at the server from the data-enabled telephone via a two-way data communication network as a condition to conduct the transaction. (par 78)
It would be obvious to one of ordinary skill in the art to combine Adams with the additional authentication of Takekawa since such an additional step would lead to greater transaction security.
Regarding claims 19 and 26 –
Takekawa teaches that the logon key has a lifetime, for purposes of accomplishing the transaction, of less than a specified amount of time. (par 102-103)
Regarding claims 20 and 27 –
Takekawa teaches that the logon key for use by the user can be used a limited number of times for purposes of accomplishing the transaction. (par 102-103)
Regarding claims 21 and 28 –
Adams teaches that the caller identifying data includes a telephone number of the mobile telephone. (par 10)
Regarding claim 22 –
Adams teaches that the call-identification data is generated at a time a phone call is generated by the data-enabled telephone. (par 12)
Regarding claim 23 –
Adams teaches that the call-identification data is sent from the data-enabled telephone to the server via a two-way data communication network. (par 12)
Regarding claim 24 –
Adams teaches that sending the message includes sending the message to the user's data-enabled telephone via a two-way data communication network and, on receipt of the message, the message enables a user to use the logon key to cause the mobile telephone to enter into data communication with the server. (par 12)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ginter et al (US 5,892,900) discloses systems and methods for secure transaction management and electronic rights protection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cristina Owen Sherr/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685